DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Thomas et al. (US 8536483) and Hamm et al. (US 5,281,798) and Thomas et al. (US 2005/0150878), Thomas et al. (US 2007/0000885).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 27, adjusting a current firing rate of the laser light with a controller based on the signal received from the surface at the target region, wherein if the detection element detects that the coating has separated from the surface in the target region for a period, the controller coupled to the detection element decreases an amount of energy per second directed onto the target region by the laser light from a nonzero preselected high value to a preselected low value and further wherein the controller is able to adjust a length of the period based on one or more characteristics of the surface in the target region.

Examiner’s Comment
 	(1) The Terminal Disclaimer filed on 02/02/2021 is acknowledged. 
	(2) The closest prior art was Thomas et al. (‘483). The prior art show that adjust laser light with a controller 24 based on the signal received from the surface at the target region via the detection element, wherein if the detection element 20 detects that 
                                                                                                                                                                                                                                                                                      


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761